Exhibit 10.2

Execution Version

EIGHTH AMENDMENT TO

UNDERWRITING, CONTINUING INDEMNITY AND SECURITY AGREEMENT

This EIGHTH AMENDMENT TO UNDERWRITING, CONTINUING INDEMNITY AND SECURITY
AGREEMENT (this “Amendment”), dated as of September 22, 2020, is made by and
among Federal Insurance Company, an Indiana corporation (“Federal”); American
Home Assurance Company, National Union Fire Insurance Company of Pittsburgh,
Pa., and The Insurance Company of the State of Pennsylvania (collectively
“AIG”); Liberty Mutual Insurance Company, a Massachusetts company, Liberty
Mutual Fire Insurance Company, and Safeco Insurance Company of America
(collectively, “Liberty Mutual”); Quanta Services, Inc., a Delaware corporation
(“Quanta”) and an Indemnitor; and the other undersigned Indemnitors.

WHEREAS, Federal, AIG, Liberty Mutual and the Indemnitors are party to that
certain Underwriting, Continuing Indemnity and Security Agreement, dated as of
March 14, 2005, as amended by that certain Joinder Agreement and Amendment to
Underwriting, Continuing Indemnity and Security Agreement dated as of
November 28, 2006, wherein AIG was added as a Surety, as further amended by that
certain Second Amendment to Underwriting, Continuing Indemnity and Security
Agreement dated as of January 9, 2008, as further amended by that certain
Joinder and Third Amendment to Underwriting, Continuing Indemnity and Security
Agreement dated as of December 19, 2008, as further amended by that certain
Joinder Agreement and Fourth Amendment to Underwriting, Continuing Indemnity and
Security Agreement dated as of March 31, 2009, wherein Liberty Mutual was added
as a Surety, as further amended by that certain Joinder and Fifth Amendment to
Underwriting, Continuing Indemnity and Security Agreement dated as of May 17,
2012, as further amended by that certain Sixth Amendment to Underwriting,
Continuing Indemnity, and Security Agreement dated as of December 3, 2012, and
as further amended by that certain Seventh Amendment to Underwriting, Continuing
Indemnity, and Security Agreement dated as of August 4, 2015 (collectively, the
“Underwriting Agreement”);

WHEREAS, the Underwriting Agreement provides that upon Quanta’s receipt of two
Investment Grade Ratings, subject to the conditions specified in Section 54 of
the Underwriting Agreement, any and all liens and security interests including,
without limitation, all Liens created by or arising in connection with the
Underwriting Agreement or any other Surety Credit Document, shall automatically
and immediately be fully released and all Collateral shall automatically and
immediately be released from all such liens, and all rights to the Collateral or
any other collateral or property constituting such a lien or subject to any such
lien shall terminate and revert to the Indemnitors;

WHEREAS, Quanta has received Investment Grade Ratings from S&P and Moody’s and
has satisfied the conditions to such Collateral Release specified in Section 54
of the Underwriting Agreement;

WHEREAS, the parties to the Underwriting Agreement desire to amend the
Underwriting Agreement as hereinafter set forth, and this Amendment, the terms
hereof and consummation of the transactions contemplated hereby will be
beneficial to the Indemnitors;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein are used herein as defined in the Underwriting Agreement. In
addition:

(a) The definition of “Collateral” is hereby amended and restated to read as
follows:

“Former Collateral” means the Bonded Contracts and all other items described in
Section 6.

(b) The following is added to the end of the definition of “Permitted Liens”:

From and after September 22, 2020, the existing Intercreditor Agreement dated
March 14, 2005, as amended, by and between Surety and Bank of America, N.A. does
not satisfy the foregoing item (k); provided that at such time, if any, as
Indemnitors reconvey and grant to Surety a security interest in the Former
Collateral and Surety files related Financing Statements with respect to such
Former Collateral, then said Intercreditor Agreement will satisfy the
requirements of the foregoing item (k).

2. Amendments.

(a) Each of the following is hereby deleted and replaced with “[Intentionally
Omitted]”:

(i) Clause (c) of the definition of “Material Adverse Effect” in Section 1 of
the Underwriting Agreement;

(ii) Clause (iv) of the definition of “Surety Credit Documents” in Section 1 of
the Underwriting Agreement;

(iii) The last sentence in the definition of “Surety Loss” in Section 1 of the
Underwriting Agreement;

(iv) Clause (c) and clause (e) in Section 3 of the Underwriting Agreement;

(v) Section 5 of the Underwriting Agreement;

(vi) Clauses (d), (i) and (j) of Section 7 of the Underwriting Agreement;

(vii) Section 9 of the Underwriting Agreement;

(viii) The third sentence in Section 22 of the Underwriting Agreement;

(ix) The (A) fourth paragraph and (B) fifth paragraph in Section 33 of the
Underwriting Agreement;

 

2



--------------------------------------------------------------------------------

(x) The last two sentences of clause (e) of Section 42 of the Underwriting
Agreement; and

(xi) Section 44 of the Underwriting Agreement.

(b) All references in the Underwriting Agreement to “Collateral” are hereby
replaced with the term “Former Collateral”.

(c) The last sentence in Section 12 of the Underwriting Agreement is hereby
amended and restated to read as follows:

Principal and Indemnitors will use reasonable efforts to furnish Surety with any
financial information related to Indemnitors in the form and at the time
reasonably appropriate and as reasonably requested by Surety.

(d) The second sentence in the third paragraph of Section 33 of the Underwriting
Agreement is hereby amended and restated to read as follows:

If an Event of Default has occurred, or the agent for the lenders under the Bank
Credit Documents requests Surety to perfect, or any other Person has taken any
action to perfect, an assignment or Lien with respect to any collateral
hereunder (if any) that is subject to the Contract Disputes Act, 41 U.S.C. §601,
et. seq. and/or any Federal Acquisition Regulations, Surety will have the right
to designate a collateral agent with respect to any such collateral that is
subject to the Contract Disputes Act, 41 U.S.C. §601, et. seq. and/or any
Federal Acquisition Regulations, and said collateral agent will have the right
and authority to process notices of assignment and other documentation necessary
under the Contract Disputes Act, 41 U.S.C. §601, et. seq. to perfect the
security interest in such collateral (if any).

(d) The first paragraph of Section 42 of the Underwriting Agreement is revised
to read as follows: “Surety may proceed against parties liable for the
Indebtedness in such order as it may elect. The benefit of any rule of law or
equity to the contrary is hereby expressly waived.”

(e) Section 54 of the Underwriting Agreement is hereby amended and restated to
read in its entirety as follows:

54. Collateral Release. Notwithstanding anything in this Agreement or any other
Surety Credit Document to the contrary, subject to prior or concurrent release
by Bank of America, N.A., as Administrative Agent (the “Administrative Agent”)
for the lenders under that certain Fourth Amended and Restated Credit Agreement,
dated as of December 18, 2015, as amended, modified, supplemented and extended
from time to time (including, without limitation, any renewals, restatements and
replacements thereof) (the “Fourth Amended and Restated Credit Agreement”),
among the Administrative Agent, such lenders, Quanta Services, Inc. and its
subsidiaries party thereto, of the Administrative Agent’s liens and security
interests granted pursuant to the Collateral Documents (as such term is defined
in the Fourth Amended and Restated Credit Agreement), upon notice from Quanta
Services, Inc., on the first date (the “Release Date”) on which two of the
following

 

3



--------------------------------------------------------------------------------

three conditions are met: (i) the corporate credit rating of Quanta Services,
Inc. is BBB- or higher by Standard & Poor’s Financial Services LLC, a subsidiary
of S&P Global Inc., and any successor thereto (“S&P”), (ii) the corporate family
rating of Quanta Services, Inc. is Baa3 or higher by Moody’s Investors Service,
Inc. and any successor thereto (“Moody’s”) or (iii) the corporate credit rating
of Quanta Services, Inc. is BBB- or higher by Fitch Ratings, Inc. and any
successor thereto (“Fitch”) (each such rating described in clauses (i), (ii) and
(iii), an “Investment Grade Rating”), and so long as no default or Event of
Default exists on such date or immediately after giving effect to the release of
liens contemplated hereby, any and all liens and security interests (including,
without limitation, all Liens (as such term is defined in this Agreement)
created by or arising in connection with this Agreement or any other Surety
Credit Document shall automatically and immediately be fully released and all
Collateral shall automatically and immediately be released from all such liens,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral or any other collateral or property
constituting such a lien or subject to any such lien shall terminate and revert
to the Indemnitors (the “Collateral Release”). At the request and sole expense
of any Indemnitor following any such release, Surety shall deliver to such
Indemnitor any Collateral or other such property held by Surety under any Surety
Credit Document, and execute and deliver to such Indemnitor such documents as
such Indemnitor shall reasonably request to evidence such release. Without
limiting the generality of the foregoing, at all times after any Release Date
this Section 54 shall govern and control to the extent of any conflict between
the other provisions of this Agreement or the other Surety Credit Documents and
this Section 54. Notwithstanding any provisions of this Section 54, the
foregoing Collateral Release will not adversely affect or modify: (x) Surety’s
right to decline to execute any and all bonds in Surety’s discretion, all as
further provided in Section 3; (y) the contractual rights of Surety upon default
as provided in Section 33 of this Agreement and as provided under the Indemnity
Agreement; and (z) Surety’s rights of equitable subrogation, which are hereby
acknowledged by the Indemnitors.

3. Representations and Warranties. Each party to this Amendment, individually
and for itself only, hereby represents and warrants to each of the other parties
as follows:

(a) The execution, delivery and performance by such party of this Amendment and
the performance by such party of its respective obligations under this Amendment
and the Underwriting Agreement, as amended hereby, and the consummation of the
transactions contemplated hereby and thereby, (i) have been duly authorized by
all necessary corporate or other such action, if any, and (ii) do not and will
not, with or without the giving of notice or lapse of time or both,
(x) contravene any term or condition of its organizational documents or
(y) violate any applicable laws. Such party has all requisite corporate,
partnership or limited liability company power and authority to enter into this
Amendment and to perform its obligations hereunder and under the Underwriting
Agreement, as amended hereby, as applicable.

(b) This Amendment has been duly and validly executed and delivered by such
party and this Amendment and the Underwriting Agreement, as amended hereby, as
applicable, constitute the legal, valid and binding obligations of such party,
enforceable against such party in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

4



--------------------------------------------------------------------------------

4. Release.

(a) Surety hereby fully and finally (i) releases and terminates all liens and
security interests (including, without limitation, all Liens) granted, created
by or arising in connection with or pursuant to the Underwriting Agreement or
any other Surety Credit Document, and (ii) releases all Collateral from all such
liens and security interests (including, without limitation, all Liens), in each
case without the need for any further action. Surety hereby agrees that all
rights to the Collateral or any other collateral or property subject to any such
lien or security interest are hereby terminated and revert to the Indemnitors
and hereby releases all Liens of Surety on the Collateral. Surety hereby agrees
and acknowledges that any and all such Liens are hereby terminated and released.
The foregoing is not to be construed as a release or modification of:
(y) Surety’s right of equitable subrogation, which is expressly reserved and
recognized by Indemnitors; and (z) the trust fund and other provisions of
Section 10 of the Agreement which remains in full force and effect, as do all
other trust fund provisions created by statute, contract, and/or law.

(b) Surety hereby agrees and acknowledges that the date of this Amendment is the
Release Date.

(c) Surety will deliver or cause to be delivered to Quanta, or a party
designated by Quanta, UCC Termination Statements and such other lien releases or
termination documents, and will take or cause to be taken such other actions, in
each case, as Quanta may request in order to evidence or otherwise give public
notice of the release and termination of the Liens and other liens and security
interests released hereby, all at the sole cost and expense of Quanta. Surety
hereby authorizes Quanta and/or its designee(s) to file any and all such UCC
Termination Statements and any other UCC Termination Statements and lien
releases with the appropriate filing offices.

5. Further Instruments and Actions. The parties to this Amendment hereby agree
to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent and purpose of this Amendment
and the Underwriting Agreement, as amended hereby.

6. Amendment. This Amendment may not be amended or modified except by a writing
signed by or on behalf of each of the parties hereto.

7. Headings. The section headings in this Amendment are included for convenience
of reference only and will not constitute a part of this Amendment for any other
purpose.

8. Governing Law. This Amendment will be governed by and construed and enforced
in accordance with the laws of the State of New York (without giving effect to
its conflict of laws principles).

9. Ratification. The Underwriting Agreement, the other Surety Credit Documents,
and any other documents executed and delivered pursuant thereto or in connection
therewith are each ratified and confirmed in all respects and will remain in
full force and effect in accordance with their respective terms, as modified by
this Amendment.

 

5



--------------------------------------------------------------------------------

10. Entire Agreement. This Amendment, together with the Underwriting Agreement
and the other Surety Credit Documents, represent the entire agreement between
the parties hereto concerning the subject matter hereof, and all oral
discussions and prior agreements are merged herein.

11. Severability. Should any provision of this Amendment be invalid or
unenforceable for any reason, the remaining provisions hereof will remain in
full effect.

12. Binding Agreement. This Amendment, and the terms, covenants and conditions
hereof, will be binding upon the parties hereto and their respective successors
and assigns, and will inure to the benefit of the parties and their respective
successors and permitted assigns.

13. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile copy of an executed original
counterpart of this Amendment shall have the same force and effect as an
executed original counterpart.

14. Effect. Upon the effectiveness of this Amendment, each reference in the
Underwriting Agreement to “this Agreement,” “hereunder” or words of like import
shall mean and be a reference to the Underwriting Agreement, as affected and
amended by this Amendment.

15. Removal of AIG. The parties to this Amendment hereby agree that, effective
as of the date of this Amendment, from and after the date of this Amendment
(i) the definition of “Surety” in the Underwriting Agreement shall exclude AIG,
and (ii) AIG shall cease to be, and hereafter shall not be, a party to the
Underwriting Agreement and the other Surety Credit Documents. By its execution
hereof, AIG agrees, confirms, and acknowledges that (a) from and after the date
of this Amendment, AIG is no longer a party to the Underwriting Agreement and
the other Surety Credit Documents, and (b) with respect to any bonds or other
undertakings entered into by AIG on or after the date of this Amendment, AIG
will not be entitled to rely on any of the provisions the Underwriting Agreement
and the other Surety Credit Documents. For the avoidance of doubt, the foregoing
is not, and is not to be construed as, modifying, barring, or discharging or
otherwise operating as a release by AIG of (x) any obligations of any of
Indemnitors to AIG under the Underwriting Agreement and the other Surety Credit
Documents with respect to any bonds or other undertakings entered into by AIG
before the date of this Amendment, or (y) any obligations of any of Indemnitors
to AIG under any other contract with AIG including, but not limited to, any
general agreement of indemnity or indemnity agreement.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

SURETY: FEDERAL INSURANCE COMPANY

By:  

/s/ Richard W. Barnett

Name:   Richard W. Barnett Title:   Vice President

LIBERTY MUTUAL INSURANCE COMPANY

By:  

/s/ Neal Mortensen

Name:   Neal Mortensen Title:   Underwriting Officer

LIBERTY MUTUAL FIRE INSURANCE COMPANY

By:  

/s/ Neal Mortensen

Name:   Neal Mortensen Title:   Underwriting Officer

SAFECO INSURANCE COMPANY OF AMERICA

By:  

/s/ Neal Mortensen

Name:   Neal Mortensen Title:   Underwriting Officer

AMERICAN HOME ASSURANCE COMPANY NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA. THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

By:  

/s/ David Koziel

Name:   David Koziel Title:   SVP Surety Claims

 

7



--------------------------------------------------------------------------------

INDEMNITORS: QUANTA SERVICES, INC. By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Vice President - Finance ADVANCED
ELECTRIC SYSTEMS, LLC ARNETT & BURGESS PIPELINERS (ROCKIES) LLC B&N CLEARING AND
ENVIRONMENTAL, LLC BRENT WOODWARD, INC. BRINK CONSTRUCTORS, INC. CONAM
CONSTRUCTION CO. CRUX SUBSURFACE, INC. DACON CORPORATION DASHIELL CORPORATION
FIVE POINTS CONSTRUCTION CO. GRID TRAINING CORPORATION H.L. CHAPMAN PIPELINE
CONSTRUCTION, INC. HAVERFIELD INTERNATIONAL INCORPORATED INFRASOURCE
CONSTRUCTION, LLC INFRASOURCE FIELD SERVICES, LLC INFRASOURCE SERVICES, LLC
INTERMOUNTAIN ELECTRIC, INC. IRBY CONSTRUCTION COMPANY ISLAND MECHANICAL
CORPORATION J&R UNDERGROUND LLC J.C.R. CONSTRUCTION CO., INC. J.W. DIDADO
ELECTRIC, LLC JBT ELECTRIC, LLC LEE ELECTRICAL CONSTRUCTION, LLC LINDSEY
ELECTRIC, L.P. MEARS GROUP, INC. MEARS INSTALLATION, LLC MEJIA PERSONNEL
SERVICES, INC. M. G. DYESS, INC. MID AMERICA ENERGY SERVICES, INC. MTS QUANTA,
LLC M.J. ELECTRIC, LLC NORTHERN POWERLINE CONSTRUCTORS, INC. NORTHSTAR ENERGY
SERVICES, INC. NORTHSTAR ENERGY SOLUTIONS, LLC NOVA GROUP, INC. NOVA NEXTGEN
SOLUTIONS, LLC NPC ENERGY SERVICES LLC

 

8



--------------------------------------------------------------------------------

PAR ELECTRICAL CONTRACTORS, INC.

PERFORMANCE ENERGY SERVICES, L.L.C.

PHOENIX POWER GROUP, INC.

POTELCO, INC.

PRICE GREGORY INTERNATIONAL, INC.

PROBST ELECTRIC, INC.

QPS ENGINEERING, LLC

QUANTA ELECTRIC POWER CONSTRUCTION MANAGEMENT, INC.

QUANTA ELECTRIC POWER CONSTRUCTION, LLC

QUANTA ELECTRIC POWER SERVICES, LLC

QUANTA ENERGY SERVICES, LLC

QUANTA EQUIPMENT COMPANY, LLC

QUANTA MARINE SERVICES, LLC

QUANTA PIPELINE SERVICES, INC.

QUANTA POWER GENERATION, INC.

QUANTA TECHNOLOGY, LLC

QUANTA TELECOMMUNICATION SERVICES, LLC

QUANTA UTILITY ENGINEERING SERVICES, INC.

QUANTA UTILITY INSTALLATION COMPANY, INC.

QUANTA WEST, LLC

R. R. CASSIDY, INC.

RMS HOLDINGS, LLC

ROAD BORE CORPORATION

SERVICE ELECTRIC COMPANY

SOUTHWEST TRENCHING COMPANY, INC.

SPRING RIDGE CONSTRUCTORS, LLC

SUMMIT LINE CONSTRUCTION, INC.

SUMTER UTILITIES, INC.

T. G. MERCER CONSULTING SERVICES, INC.

THE ASPEN UTILITY COMPANY, LLC

THE COMTRAN GROUP, INC.

THE HALLEN CONSTRUCTION CO., INC.

THE RYAN COMPANY, INC.

UNDERGROUND CONSTRUCTION CO., INC.

UNDERGROUND ELECTRIC CONSTRUCTION COMPANY, LLC

WINCO, INC.

By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

 

9



--------------------------------------------------------------------------------

DIGCO UTILITY CONSTRUCTION, L.P. LINDSEY ELECTRIC, L.P. NORTH HOUSTON POLE LINE,
L.P. By: Mejia Personnel Services, Inc., its general partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer STRONGHOLD, LTD. STRONGHOLD
SPECIALTY, LTD. By: QES GP, LLC, its general partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer CAT-SPEC, LTD. ELITE
TURNAROUND SPECIALISTS, LTD. STRONGHOLD TOWER GROUP, LTD. By: Stronghold
Specialty General, LLC, its general partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer DORADO SPECIALTY SERVICES,
LTD. ELITE PIPING & CIVIL, LTD. SPECIALTY TANK SERVICES, LTD. STRONGHOLD
INSPECTION, LTD. TURNKEY AUTOMATION, LTD. By: Stronghold General, LLC, its
general partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

 

10